Montgomery App. No. 26033, 2014-OMÓ-3640. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 6 of the court of appeals’ entry filed November 6, 2014:
“With respect to R.C. 2907.323(A)(1), which proscribes the creation or production of nudity-oriented material involving a minor, which definition of nudity applies: the statutory definition (R.C. 2907.01(H)), or the narrower definition set forth in State v. Young, 37 Ohio St.3d 249, 525 N.E.2d 1363, which requires additional elements of ‘lewd depiction’ and ‘graphic focus on the genitals?’”
Pfeifer and O’Donnell, JJ., dissent.
The conflict case is State v. Graves, 184 Ohio App.3d 39, 2009-Ohio-974, 919 N.E.2d 753.